Citation Nr: 0607946	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to August 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
indicate that currently diagnosed bilateral hearing loss is 
etiologically related to active service, or that it 
manifested to a compensable degree within a year after 
service discharge.

3.  The competent medical evidence of record does not 
demonstrate that currently diagnosed tinnitus is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, an April 2003 letter from the RO to the 
veteran, provided to him prior to the initial unfavorable 
decision of record, notified him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005), this letter essentially 
satisfied the notice requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his  claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to his claims.  In this 
case, the veteran has been informed that the information and 
evidence needed to substantiate his claim consists of 
information and/or evidence that demonstrates that currently 
diagnosed bilateral hearing loss and tinnitus are 
etiologically related to his period of active service.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this regard, the veteran's service medical records are 
associated with the claims file, as are all current medical 
records identified and/or provided by the veteran.  The 
veteran was also afforded VA examination in order to address 
the medical questions presented in this case.  

The Board is also aware that there is information contained 
in the claims file to reflect that the veteran, since 
approximately June 2003, is in receipt of benefits from the 
Social Security Administration (SSA), to include Medicare 
Part B.  Normally, VA is under an obligation to undergo all 
necessary action to attempt to obtain such records.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this case, 
however, there is no basis in the record for a belief that 
the veteran's SSA records would be supportive of these 
claims, and he does not indicate that this is the case.  
Rather, the evidence of record indicates that the veteran 
became eligible for such benefits because he had reached 
retirement age, and also that he has been mainly and 
significantly disabled by nonservice-connected psychiatric 
and back problems for many years.  The Board therefore finds 
that further development in the form of a remand to obtain 
such records is not in order at this time.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997) (VA is not obligated to 
obtain records that are not pertinent to a claim); see also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty 
to assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information that 
could possibly support a claim). 

At this time, neither the veteran nor his representative has 
made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide the claims.  (Moreover, in 
a May 2003 statement provided in response to the 
aforementioned VCAA letter, the veteran advised that but for 
identified current VA treatment records the RO was already in 
the process of obtaining for his claims, he had no other 
medical evidence to submit in support of these matters.)  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.

As noted, the evidence available for review for this appeal 
includes the veteran's service medical records, VA medical 
reports, and statements and argument provided by the veteran 
and his representative in support of the claim.  In reaching 
its decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

It is not required that hearing loss be shown during service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

Analysis of the Claims

The veteran desires service connection for bilateral hearing 
loss and tinnitus, and avers that noise exposure during 
active duty led to both of these problems.  For the reasons 
detailed below, however, the Board finds that service 
connection is not warranted for either claimed disorder.

As noted, the veteran served on active duty from July 1961 to 
August 1964.  His service included foreign service in Europe, 
but not within the Republic of Vietnam during a period of 
war.  See 38 C.F.R. § 3.2(f) (2005).  His military 
occupational specialty (MOS) was that of a telephone lineman.  
As well, the Board notes that his service records and related 
file information are negative for any evidence of combat 
participation that could be indicative of noise exposure.  
See 38 U.S.C.A. § 1154(b) (West 2002).  Instead, however, the 
veteran states that in-service exposure to the discharge of 
firearms and ammunition, including during Basic Training and 
without hearing protection, led to his current bilateral 
hearing loss and tinnitus.   

The veteran's service medical records, including his entry 
and exit examination reports, reflect no complaints, 
symptoms, diagnoses, or treatment for either hearing loss or 
tinnitus.  He had a finding of 15 out of 15 for spoken and 
whisper voice hearing testing at the time of his service 
entry examination in March 1961.  As well, his June 1964 
report of medical examination for service discharge records 
no hearing problems on clinical evaluation and a score of 1 
on the PULHES scale for his "Hearing and Ears." (The PULHES 
profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "H" 
in PULHES stands for "Hearing and Ears.") 

Also at the time of his June 1964 service discharge 
examination, the veteran was afforded an audiological 
evaluation using the ASA audiometric references.  Those are 
the figures on the left in each column and are not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  Pure tone thresholds, in decibels 
(dB), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)

5 (10)
LEFT
5 (20)
5 (15)
5 (15)

5 (10)

The remainder of the information contained in the claims file 
reflects that the veteran did not apparently seek medical 
treatment for any ear problems until clinical evaluation by 
VA treating medical personnel in March 2003 (almost 40 years 
after his service discharge) after a short period of complete 
hearing loss.  At that time, he was assigned a provisional 
hearing loss diagnosis, and then referred for audiological 
and ear, nose, and throat (ENT) evaluation.  

During the follow-up March 2003 VA audiological consultation, 
the veteran relayed a 25-year history of hearing loss and a 
two-year history of  intermittent tinnitus, as well as a 
longstanding history of (post-service) occupational noise 
exposure.  After testing, the diagnosis was bilateral 
asymmetric hearing loss, consisting primarily of 
sensorineural hearing loss in the left ear and mixed hearing 
loss in the right ear.  

During the follow-up March 2003 VA otolaryngology 
consultation, the veteran reported that he first had a brief 
period of total hearing loss two years ago.  He also 
indicated that his bilateral tinnitus had a longstanding 
history of many years' duration.  The otolaryngologist 
diagnosed bilateral secretory otitis media (SOM) in addition 
to the veteran's hearing loss.  He advised him that the SOM 
might not resolve with medicinal treatment, and was 
representative of a source for chronic infections and hearing 
loss or worsening hearing loss, as well as of a possible 
acoustic neuroma or other retrocochlear pathology that could 
cause several problems including worsening hearing loss.

In connection with his pending claims, the veteran then 
underwent a VA audiological examination in June 2003 with 
claims file review.  In the written examination report, the 
examiner noted the veteran's reported noise exposure in and 
after service, as well as his description of a history of 
hearing loss and tinnitus.  The examiner recorded a 30-year 
history of post-service occupational noise exposure for the 
veteran.  After review of the service medical records, the 
examiner opined that audiometric testing conducted at service 
entry and at exit reflected findings of hearing within normal 
limits bilaterally even after converting the June 1964 test 
results to ANSI 1969 reference levels.  

As well, on the authorized VA audiological evaluation in June 
2003, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
90 
100
100
LEFT
50
55
70
65
60

These findings revealed a four-frequency (excluding the 
reading at 500 Hz) pure tone average of 92.5 dB in the right 
ear and 62.5 dB in the left ear.  Speech audiometry indicated 
speech recognition ability of 30 percent in the right ear and 
86 percent in the left ear.  The examiner further advised 
that results of immittance measurements showed middle ear 
dysfunction on the right, characterized by an abnormally 
restricted middle ear mobility, as well as a large negative 
middle ear pressure on the left side.  In addition, while 
otoscopic examination did not reveal right ear cerumen 
impaction, complete left ear cerumen impaction was observed 
(and then followed by left ear irrigation).  The examiner 
then diagnosed bilateral asymmetric hearing loss, mixed in 
the right ear and primarily sensorineural in the left ear.  
The examiner advised that the veteran's current hearing loss 
did not exist at the time of his service discharge, when his 
hearing was within normal limits for both ears, and opined 
that therefore, it was unlikely that his current hearing loss 
and tinnitus was related to his period of active service.  

The Board holds that these claims do not warrant direct 
service connection because neither of the currently diagnosed 
disorders have been shown to be etiologically related to 
active service by competent medical evidence.  As well, the 
claim for service connection for bilateral hearing loss does 
not warrant presumptive service connection because it is not 
medically shown to have manifested to a compensable degree 
within a year after service discharge.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  

First, the Board recognizes that the service medical records 
show an increase in hearing impairment from the time of the 
veteran's entry into service to the time of his discharge.  
This level of hearing loss, however, is not sufficient to 
warrant service connection because at service discharge: 
testing did not show an auditory threshold of 40 dB or 
greater at any of the applicable frequencies (500, 1000, 
2000, 3000, or 4000 Hz); auditory thresholds for at least 
three of these frequencies were not at 26 dB or greater; and 
finally, as there were no speech recognition results using 
the Maryland CNC test, there was no finding of a score from 
that test of 94 percent or less.  38 C.F.R. § 3.385.  Thus, 
the veteran is not entitled to service connection for 
bilateral hearing loss as based upon clinical findings 
documented upon his service discharge.  Id.  

As well, because there is no record of audiologic test 
findings to establish the onset of compensable bilateral 
hearing loss within a year of discharge from active duty, 
presumptive service connection is also not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.385; 
see also 38 C.F.R. §§ 4.85, 4.86, 4.87 (2005).

Again, however, hearing loss need not be shown in service or 
within a year thereafter; it may present later in life and 
still warrant service connection if all requirements of the 
test in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) are met 
by sufficient evidence.  In this case, however, only two of 
the four elements are satisfied.  Audiometric testing in June 
2003 basically shows an upward trend in auditory thresholds 
(requirement two), while post-service audiometric testing 
results show current disability as defined at 38 C.F.R. 
§ 3.385 because: several auditory thresholds were measured at 
40 dB or greater at the applicable frequencies; at least 
three out of the five auditory thresholds at the applicable 
frequencies were at 26 dB or greater; and the Maryland CNC 
test score was at 94 percent or less (requirement three).  
The other two elements of Hensley are not met.  The June 2003 
VA examiner (the only medical professional to render an 
etiological opinion in this case) did not find that the 
record showed acoustic trauma because of noise exposure in 
service (requirement one), and also did not relate current 
hearing loss disability to active service (requirement four).  
Thus, without all requirements of the Hensley test met by the 
pertinent evidence of record, the claim for entitlement to 
service connection for bilateral hearing loss on a direct 
basis must fail.    

As to the claim for service connection for tinnitus, the 
Board further recognizes that the June 2003 VA examiner (as 
well as other medical professionals who previously evaluated 
him) appeared to find the veteran's subjective report of 
tinnitus to be credible.  Again, however, no medical 
professional of record, including the June 2003 examiner, 
found that the veteran had noise exposure in service that led 
to acoustic trauma or opined that his currently diagnosed 
tinnitus is related to his period of active service.  Thus, 
absent a favorable nexus to service, the claim for service 
connection for tinnitus on a direct basis must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of a claimed disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertions that his current hearing loss and 
tinnitus are etiologically related to his period of active 
service to be competent evidence in support of this appeal.  
Id.  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against these 
claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


